MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                       FILED
court except for the purpose of establishing                       Jul 19 2017, 5:51 am

the defense of res judicata, collateral                                CLERK
                                                                   Indiana Supreme Court
estoppel, or the law of the case.                                     Court of Appeals
                                                                        and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Laura A. Raiman                                          Curtis T. Hill, Jr.
R. Patrick Magrath                                       Attorney General of Indiana
Alcorn Sage Schwartz & Magrath, LLC
Madison, Indiana                                         Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Myles C. Crenshaw,                                       July 19, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         03A01-1612-CR-2803
        v.                                               Appeal from the Bartholomew
                                                         Superior Court
State of Indiana,                                        The Honorable James D. Worton,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         03D01-1509-F3-4662
                                                         03D01-1601-CM-535



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 03A01-1612-CR-2803 | July 19, 2017       Page 1 of 6
                                        Statement of the Case
[1]   Myles Crenshaw appeals his sentence after he pleaded guilty to intimidation, as

      a Level 5 felony, and two counts of invasion of privacy, as Class A

      misdemeanors. Crenshaw raises a single issue for our review, namely, whether

      his aggregate sentence of seven years and ten months is inappropriate in light of

      the nature of the offenses and his character. We affirm.


                                  Facts and Procedural History
[2]   In September of 2015, Crenshaw attacked his girlfriend, Jessica Berry, at her

      home while her children were asleep. Crenshaw threatened to murder Berry

      and her children and forced Berry to engage with him in sexual acts. During

      the episode, Crenshaw hit Berry multiple times; he put a cigarette out on

      Berry’s body; he urinated in Berry’s mouth and made her swallow it; he choked

      her; he stabbed her in the back with scissors; and he held a knife against her

      chest.


[3]   The State charged Crenshaw in cause number 03D01-1509-F3-4662 (“Cause

      F3-4662”) with criminal confinement, as a Level 3 felony; intimidation, as a

      Level 5 felony; and two counts of domestic battery, as Level 6 felonies. The

      State also sought and obtained a no-contact order that prohibited Crenshaw

      from contacting Berry.


[4]   While in jail awaiting trial in Cause F3-4662, Crenshaw called Berry more than

      200 times and wrote numerous letters to her over the course of several months.

      Among other things, in those communications Crenshaw instructed Berry to

      Court of Appeals of Indiana | Memorandum Decision 03A01-1612-CR-2803 | July 19, 2017   Page 2 of 6
      “drop the charges and retract your statement.” Tr. Vol. II at 42. Thereafter,

      Berry retracted her statements to police. In light of those communications in

      violation of the no-contact order, in cause number 03D01-1601-CM-535

      (“Cause CM-535”) the State charged Crenshaw with six counts of invasion of

      privacy, each as a Class A misdemeanor.


[5]   Thirteen months after the initial charges, Crenshaw pleaded guilty to

      intimidation, as a Level 5 felony, in Cause F3-4662 and, simultaneously, to two

      counts of invasion of privacy, as Class A misdemeanors, in Cause CM-535. In

      exchange for his guilty plea in both causes, the State agreed to drop the

      remaining counts as well as a pending petition to revoke Crenshaw’s probation

      in a third cause. The State had filed that petition to revoke probation in a cause

      of action in which Crenshaw had been convicted of a prior domestic battery

      against Berry.


[6]   The trial court accepted Crenshaw’s guilty plea. At the conclusion of the

      ensuing sentencing hearing, the trial court found the following aggravating

      factors: (1) Crenshaw’s criminal history; (2) Crenshaw’s prior failures to abide

      by the conditions of probation; (3) Crenshaw’s violation of a term of probation

      that had been entered in a conviction of domestic battery involving the same

      victim, which the court expressly found to be a “significant aggravator”; (4) the

      September 2015 incident occurred in the presence of children; (5) with respect

      to his conviction in Cause F3-4662, Crenshaw violated the protective orders

      entered against him; (6) Crenshaw directed Berry to change her story with

      police; and (7) Crenshaw’s lack of remorse and, instead, “plac[ing] a significant

      Court of Appeals of Indiana | Memorandum Decision 03A01-1612-CR-2803 | July 19, 2017   Page 3 of 6
      amount of the blame towards the victim.” Id. at 130-31. The court found as a

      “slight mitigator” that Crenshaw had sought and obtained “family wellness

      treatment.” Id. at 131. The court found that Crenshaw’s guilty plea was not

      entitled to mitigating weight in light of the “substantial deal” he had received in

      exchange for his plea. Id. The court then found that the aggravators

      outweighed the mitigators, and it ordered Crenshaw to serve an aggregate term

      of seven years and ten months executed. This appeal ensued.


                                     Discussion and Decision
[7]   Crenshaw argues that his sentence is inappropriate. As we have explained:

              Indiana Appellate Rule 7(B) permits an Indiana appellate court
              to “revise a sentence authorized by statute if, after due
              consideration of the trial court’s decision, the Court finds that the
              sentence is inappropriate in light of the nature of the offense and
              the character of the offender.” We assess the trial court’s
              recognition or nonrecognition of aggravators and mitigators as an
              initial guide to determining whether the sentence imposed was
              inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct.
              App. 2006). The principal role of appellate review is to “leaven
              the outliers.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). A defendant must persuade the appellate court that his or
              her sentence has met the inappropriateness standard of review.
              Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007).


      Robinson v. State, 61 N.E.3d 1226, 1228 (Ind. Ct. App. 2016).


[8]   According to Crenshaw, his sentence is inappropriate for the following reasons:

      (1) he was employed at the time of his arrest; (2) he had employment and

      housing prospects in place pending his release; (3) he sought and obtained the

      Court of Appeals of Indiana | Memorandum Decision 03A01-1612-CR-2803 | July 19, 2017   Page 4 of 6
      assistance of community resources; (4) he had the support of numerous family

      members; (5) he completed a course on parenting skills while in prison; (6)

      while he has three prior misdemeanor convictions, he has no prior felonies; (7)

      his prior battery of Berry was “attenuated in both time and manner”; and (8) he

      has no history of substance abuse. Appellant’s Br. at 11. Crenshaw then

      continues as follows:


              Berry . . . admitted that she and Crenshaw role[-]played a
              dominant-submissive relationship involving rough sex. . . .


               . . . The nature of [their] sexual relationship was not and is not
              offered as an excuse . . . . However, the fact that Crenshaw’s
              threat was made close in time to the couple’s shocking sexual
              practices affected the trial court in consideration of the nature of
              the offense. The scandalous nature of [their] relationship did not
              warrant the imposition of a nearly maximum sentence.


      Id. at 12. And Crenshaw further alleges that “Berry’s consensual participation

      in the invasion of privacy crimes was significantly more pronounced.” Id.


[9]   We reject Crenshaw’s arguments, which largely ignore the heinousness of his

      offenses or blame Berry for them. Whatever their prior relationship, Berry did

      not consent to the events that occurred during the September 2015 incident, and

      Berry’s participation in any of the more-than-200 times Crenshaw violated the

      no-contact order is neither here nor there to the fact that Crenshaw

      continuously and knowingly violated that order. Moreover, we are not

      persuaded that any of the eight facts numbered above bear in any significant

      way on the nature of the offenses or Crenshaw’s character.

      Court of Appeals of Indiana | Memorandum Decision 03A01-1612-CR-2803 | July 19, 2017   Page 5 of 6
[10]   In sum, the nature of the offenses was extreme. In Cause F3-4662, Crenshaw

       repeatedly physically assaulted Berry and threatened her and her children while

       the children were nearby. In Cause CM-535, Crenshaw violated the protective

       order more than 200 times. And the nature of Crenshaw’s character is no

       better. He had a prior conviction for domestic battery against Berry and

       committed the instant offenses while on probation for that conviction. Further,

       the facts underlying the instant convictions also demonstrate Crenshaw’s poor

       character. Thus, in light of the nature of the offenses and his character, we

       cannot say that Crenshaw’s sentence of seven years and ten months is

       inappropriate. We affirm.


[11]   Affirmed.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 03A01-1612-CR-2803 | July 19, 2017   Page 6 of 6